Citation Nr: 0728219	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-31 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a sinus disorder.

3.  Entitlement to an initial evaluation in excess of 
10 percent for status post arthroscopic surgery of the left 
shoulder with residual scar and degenerative changes.  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

The veteran had active service from March 1999 to June 2003. 

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a December 2003 and 
March 2004 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
that denied the benefits sought on appeal.  In November 2006, 
the Board returned the case for additional development, and 
the case was subsequently returned to the Board for further 
appellate review.



FINDINGS OF FACT

1.  A low back disorder, if present, is not shown to be 
causally or etiologically related to service.

2.  Sinusitis, if present, is not shown to be causally or 
etiologically related to service.

3.  The veteran's left shoulder does not manifest limitation 
of arm motion to shoulder level or a scar that is 
superficial, unstable, painful on examination or productive 
of any functional impairment.  



CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

2.  Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

3.  The criteria for an initial evaluation in excess of 
10 percent for status post arthroscopic surgery of the left 
shoulder with residual scar and degenerative changes have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5010 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in September 2003, March 2006 and 
December 2006.  The RO also provided assistance to the 
veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c), as indicated under the facts and circumstances in 
this case.  

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.  

Service Connection Claims

The veteran essentially contends that he has a low back 
disorder and sinusitis that are related to service.  More 
specifically, the veteran relates that he sustained an injury 
playing softball during service that required treatment and 
that he has continued to experience low back symptomatology.  
The veteran also reports that he was treated for sinusitis 
during service and has continued to experience sinus 
symptomatology since service.  The veteran's representative 
has suggested that the veteran's sinusitis may be due to 
residue contained on helicopters the veteran was working on 
that had previously been in the Persian Gulf.  Through his 
representative, the veteran has further argued that climatic 
conditions in his place of military duty, (New Orleans) could 
have also contributed to a sinus disorder.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
incurred in service alone is not enough.  There must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board's review of the record discloses that it is 
essentially unchanged from the time the case was previously 
before the Board in November 2006.  At that time, the Board 
noted that the veteran testified at his personal hearing 
before the BVA at the RO in June 2006 that he had injured his 
back during service and sought private medical treatment.  
The Board also noted that those private medical records were 
not associated with the claims file and that the veteran's 
service medical records show that he was seen for complaints 
of low back pain in July 2002.  Medical records dated 
following separation from service show that the veteran 
continued to report complaints of low back pain.  Following a 
general medical examination performed in September 2003, the 
examiner indicated that the veteran had complaints of back 
discomfort and that he probably had mild musculoskeletal back 
discomfort.  A March 2005 record indicated that the veteran 
had complaints of back pain with apparently spinal or 
paraspinal tenderness, although the impression at that time 
was back pain, most likely musculoskeletal.  

At that time, the Board noted that given the continuity of 
the veteran's complaints of back pain, and the absence of 
private medical records of treatment the veteran reported he 
received during service, the Board requested that attempts 
should be made to obtain those private medical records and 
that the veteran should be afforded a VA examination in order 
to ascertain the nature and etiology of any chronic low back 
disorder that may be present. 

In December 2006, the Appeals Management Center contacted the 
veteran and requested that he complete and return a VA 
Form 21-4142 (Authorization and Consent to Release 
Information) to permit the VA to obtain medical records of 
treatment the veteran received during service.  However, the 
veteran did not return the authorization and consent to 
release medical records, so those records remain unavailable 
for review.  In addition, while the veteran was scheduled for 
a VA examination in April 2007, he failed to report for an 
examination that would have assisted him in determining both 
the presence and etiology of any back disorder that may be 
present. 

The veteran has not cooperated in the development of the 
claim.  While the VA is obligated to assist a claimant in the 
development of a claim, there is no duty on the VA to prove 
the claim.  If a claimant wishes assistance, he cannot 
passively wait for it in circumstances where he should have 
information that is essential in obtaining the putative 
evidence.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. 
Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 406 
(1991).  Further, under the VCAA, a claimant for VA benefits 
has the responsibility to present and support the claim.  38 
U.S.C. §  5107(a). 

It is not clear that the veteran has a low back disorder.  
However, assuming that such is present, back pain without an 
etiology does not constitute a disability for VA compensation 
purposes, Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  The absence of medical evidence which in any way 
links or suggest a link between any currently diagnosed 
disorder and the injury the veteran reports he sustained 
during service is fatal to the claim. As such, the Board 
finds that the medical evidence is against the veteran's 
claim for service connection for a low back disorder.

A similar situation exists with respect to the veteran's 
claim for service connection for sinusitis.  The record 
remains essentially unchanged from as it was when the case 
was previously before the Board in November 2006.  At that 
time the Board noted that the veteran's service medical 
records showed that he was seen on multiple occasions for 
upper respiratory symptomatology, including complaints 
associated with his sinuses.  The Board also noted that VA 
medical records included an outpatient treatment record dated 
in June 2004 that contained an impression of sinusitis.  The 
Board found that under the facts and circumstances of the 
case that the veteran should be afforded a VA examination to 
ascertain whether any currently diagnosed sinus disorder was 
causally or etiologically related to the symptomatology shown 
in service medical records.  

However, the veteran did not report for the examination 
scheduled for him in April 2007.  As such, there is a lack of 
any medical evidence which links or suggests a link between 
post service sinus symptomatology and the symptomatology 
shown in the veteran's service medical records.  As such, the 
Board finds that the medical evidence is against the 
veteran's claim for service connection for sinusitis.  

Given the medical evidence against the claims, for the Board 
to conclude that the veteran's disorders had their origin 
during service in these circumstances would be speculation, 
and the law provides that service connection may not be based 
on resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply 
put, in the absence of a present disability that is related 
to service, a grant of service connection is clearly not 
supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The veteran was advised of the need to submit medical 
evidence demonstrating the presence of the claimed disorders, 
as well as a nexus between a current disability and service 
by way of letters from the RO to him, but he has failed to do 
so.  A claimant has the responsibility to present and support 
a claim for benefits under laws administered by the VA, 
38 U.S.C.A. § 5107(a), and the veteran was clearly advised of 
the need to submit medical evidence of  current disorders and 
a relationship between a current disability and an injury, 
disease or event in service.  While the veteran is clearly of 
the opinion that he has back and sinus disorders that are 
related to service, as a lay person, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as the etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board concludes that service connection for 
a back disorder and for sinusitis is not established.

Evaluation of Left Shoulder Disability 

The veteran essentially contends that the initial evaluation 
assigned for his left shoulder disability does not accurately 
reflect the severity of that disability.  Disability 
evaluations are determined by evaluating the extent to which 
a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.  
Generally, the degree of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
to the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In addition, in 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  

By way of background, a rating decision dated in 
December 2003 granted service connection for status post 
arthroscopic surgery of the left shoulder with a residual 
scar and degenerative changes.  That rating decision assigned 
a 10 percent evaluation under Diagnostic Code 5010.  

Evaluations are assigned under Diagnostic Code 5010 for 
traumatic arthritis as they are for degenerative arthritis 
under Diagnostic Code 5003.  Diagnostic Code 5003, in turn, 
evaluates disabilities based on the degree of limitation of 
motion under the appropriate Diagnostic Codes, in this case, 
Diagnostic Code 5201 for limitation of arm motion.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
Diagnostic Code, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

Limitation of shoulder motion is addressed under Diagnostic 
Code 5201.  Under that Diagnostic Code, a 20 percent 
evaluation is warranted when there is limitation of arm 
motion to shoulder level.

A review of the medical evidence, however, does not 
demonstrate that the veteran's left shoulder motion is 
limited to shoulder level.  At the time of the September 2003 
VA examination the examiner found the shoulder movements to 
be entirely within normal limits.  There was no weakness of 
the muscles in and around the left shoulder and the range of 
motion examination was entirely normal.  The shoulder scar 
was described as well healed.  Following the examination the 
pertinent impression was status post arthroscopic surgery of 
the left shoulder.  The examiner commented that the veteran 
did not appear to have any significant functional limitation 
with respect to the left shoulder.  

While VA outpatient treatment records do note the veteran's 
continuing complaints of left shoulder pain, those records do 
not contain any clinical findings that demonstrate that the 
veteran's left arm motion was limited to shoulder level.  
When the case was previously before the Board, it was felt 
that a more comprehensive VA examination was necessary, 
including an examination which indicated whether repetitive 
motion produced any functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement and/or 
weakness.  However, the veteran did not appear for the 
examination scheduled for him in April 2007.  

As such, there are no medical records which demonstrate that 
motion of the left shoulder is limited to shoulder level or 
that the veteran has a superficial, unstable or painful left 
shoulder scar, or that the scar produced any limitation of 
function.  In the absence of such evidence, the Board finds 
that the initial evaluation assigned by the RO accurately 
reflects the veteran's level of severity with respect to his 
left shoulder disability based on the evidence available for 
review.  Accordingly, an initial evaluation in excess of 
10 percent for the veteran's left shoulder disability is not 
warranted.  


ORDER

Service connection for a low back disorder is denied.

Service connection for sinusitis is denied.

An initial evaluation in excess of 10 percent for status post 
arthroscopic surgery of the left shoulder with residual scar 
and degenerative changes is denied.



	                        
____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


